Exhibit 10.6

 

THIS WARRANT AND ANY SECURITIES ACQUIRED UPON EXERCISE OF THIS WARRANT HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES
LAWS OF ANY STATE AND MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH ACT AND
APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AN APPLICABLE EXEMPTION TO THE
REGISTRATION REQUIREMENTS OF SUCH ACT AND SUCH LAWS. THIS WARRANT AND SUCH
SECURITIES MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF EXCEPT IN
COMPLIANCE WITH THE CONDITIONS SPECIFIED IN THIS WARRANT AND IN THE FINANCE
AGREEMENT, DATED AS OF JULY 16, 2003, BETWEEN CYBEX INTERNATIONAL, INC., AND
HILCO CAPITAL L.P. OR ITS AFFILIATE, COPIES OF WHICH WILL BE MADE AVAILABLE UPON
REQUEST.

 

CYBEX INTERNATIONAL, INC.

 

COMMON STOCK PURCHASE WARRANT

 

July 16, 2003

 

Warrant to Purchase 189,640

Shares of Common Stock

 

CYBEX INTERNATIONAL, INC., a New York corporation (the “Company”), for value
received, hereby certifies that Hilco Capital L.P., or its registered assigns
(the “Holder”), is entitled to purchase from the Company 189,640 (the “Warrant
Quantity”) duly authorized, validly issued, fully paid and nonassessable shares
of Common Stock, par value $0.10 per share, of the Company (the “Common Stock”),
at a purchase price per share equal to $0.10 (the “Purchase Price”), at any time
or from time to time but prior to 5:00 P.M., New York City time, on the fifth
anniversary of the date hereof (the “Expiration Date”), all subject to the
terms, conditions and adjustments set forth below in this warrant (this
“Warrant”).

 

This Warrant (the “Warrant”, such term to include any warrant or warrants issued
in substitution therefor) is issued pursuant to the terms of a certain Financing
Agreement, dated as of the date hereof (as amended or otherwise modified from
time to time, the “Financing Agreement”), between the Company, as Borrower, and
the Lender named therein (the “Holder”). Capitalized terms used herein and not
otherwise defined herein shall have the meanings assigned such terms in the
Financing Agreement.



--------------------------------------------------------------------------------

1. DEFINITIONS. As used herein, unless the context otherwise requires, the
following terms shall have the meanings indicated:

 

“Additional Shares of Common Stock” shall mean all shares (including treasury
shares) of Common Stock issued or sold or, pursuant to Section 3.3 or 3.4,
deemed to be issued by the Company after the date hereof, whether or not
subsequently reacquired or retired by the Company, other than:

 

(a) (i) shares issued upon the exercise of this Warrant, (ii) such number of
additional shares as may become issuable upon the exercise of this Warrant by
reason of adjustments required pursuant to the anti-dilution provisions
applicable to this Warrant as in effect on the date hereof, (iii) the CIT Shares
or (iv) the UM Holdings Shares,

 

(b) (i) shares issued upon the exercise of options granted or to be granted
under the Company’s stock option or Non-employee Director Stock Retainer plans
as in effect on the date hereof or under any other employee stock option or
purchase plan or plans adopted or assumed after such date by the Company’s Board
of Directors and approved by its stockholders; provided in each such case that
the exercise or purchase price for any such share shall not be less than 95% of
the fair market value (determined in good faith by the Company’s Board of
Directors) of the Common Stock on the date of grant, and (ii) such additional
number of shares as may become issuable pursuant to the terms of any such plans
by reason of adjustments required pursuant to anti-dilution provisions
applicable to such securities in order to reflect any subdivision or combination
of Common Stock, by reclassification or otherwise, or any dividend on Common
Stock payable in Common Stock, and

 

(c) (i) shares issued upon the exercise or conversion of options or any other
securities convertible into or exchangeable for shares of Common Stock
outstanding as of the date hereof, including without limitation shares issuable
upon exercise of those on or prior to the date hereof, (ii) such additional
number of shares as may become issuable upon the exercise of any such securities
by reason of adjustments required pursuant to anti-dilution provisions
applicable to such securities as in effect on the date hereof, but only if and
to the extent that such adjustments are required as the result of the original
issuance of the Warrant, and (iii) such additional number of shares as may
become issuable upon the exercise of any such securities by reason of
adjustments required pursuant to anti-dilution provisions applicable to such
securities as in effect on the date hereof, in order to reflect any subdivision
or combination of Common Stock, by reclassification or otherwise, or any
dividend on Common Stock payable in Common Stock.

 

“Business Day” shall mean any day other than a Saturday or a Sunday or any day
on which national banks are authorized or required by law to close. Any
reference to “days” (unless Business Days are specified) shall mean calendar
days.

 

“CIT” shall mean The CIT Business Group/Business Credit, Inc.

 

“CIT Shares” shall mean the shares of Common Stock issuable to CIT upon exercise
of the warrants issued to CIT dated as of the date hereof.

 

2



--------------------------------------------------------------------------------

“CIT Registration Rights Agreement” shall mean that certain warrantholders’
rights agreement, dated as of the date hereof, among the Company, CIT and UM
Holdings Ltd.

 

“Commission” shall mean the Securities and Exchange Commission or any successor
agency having jurisdiction to enforce the Securities Act.

 

“Common Stock” shall have the meaning assigned to it in the introduction to this
Warrant, such term to include any stock into which such Common Stock shall have
been changed or any stock resulting from any reclassification of such Common
Stock, and all other stock of any class or classes (however designated) of the
Company the holders of which have the right, without limitation as to amount,
either to all or to a share of the balance of current dividends and liquidating
dividends after the payment of dividends and distributions on any shares
entitled to preference.

 

“Company” shall have the meaning assigned to it in the introduction to this
Warrant, such term to include any corporation or other entity which shall
succeed to or assume the obligations of the Company hereunder in compliance with
Section 3.

 

“Convertible Securities” shall mean any evidences of indebtedness, shares of
stock (other than Common Stock) or other securities directly or indirectly
convertible into or exchangeable for Additional Shares of Common Stock.

 

“Current Market Price” shall mean, on any date specified herein, the average of
the daily Market Price during the 5 consecutive trading days before such date,
except that, if on any such date the shares of Common Stock are not listed or
admitted for trading on any national securities exchange or quoted in the
over-the-counter market, the Current Market Price shall be the Market Price on
such date.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time, and the rules and regulations thereunder, or any successor
statute.

 

“Expiration Date” shall have the meaning assigned to it in the introduction to
this Warrant.

 

“Fair Value” shall mean, on any date specified herein (i) in the case of cash,
the dollar amount thereof, (ii) in the case of a security, the Current Market
Price, and (iii) in all other cases, the fair value thereof (as of a date which
is within 20 days of the date as of which the determination is to be made)
determined jointly by the Company and the Holder; provided, however, that if
such parties are unable to reach agreement within a reasonable period of time,
the Fair Value shall be determined in good faith, by an independent investment
banking firm selected jointly by the Company and the Holders or, if that
selection cannot be made within ten days, by an independent investment banking
firm selected by the American Arbitration Association in accordance with its
rules, and provided further, that the Company shall pay all of the fees and
expenses of any third parties incurred in connection with determining the Fair
Value.

 

“Financing Agreement” shall have the meaning assigned to in the introduction to
this Warrant.

 

3



--------------------------------------------------------------------------------

“Fully Diluted Basis” means all shares of Common Stock outstanding and any
shares of Common Stock issuable upon exercise or conversion of Options or
Convertible Securities (including, without limitation, this Warrant), whether
such right is exercisable or convertible immediately or only after the passage
of time.

 

“Holder” shall have the meaning assigned to it in the introduction to this
Warrant.

 

“Market Price” shall mean, on any date specified herein, the amount per share of
the Common Stock, equal to (i) the last reported sale price of such Common
Stock, regular way, on such date or, in case no such sale takes place on such
date, the average of the closing bid and asked prices thereof regular way on
such date, in either case as officially reported on the principal national
securities exchange on which such Common Stock is then listed or admitted for
trading, (ii) if such Common Stock is not then listed or admitted for trading on
any national securities exchange but is designated as a national market system
security by the NASD, the last reported trading price of the Common Stock on
such date, (iii) if there shall have been no trading on such date or if the
Common Stock is not so designated, the average of the closing bid and asked
prices of the Common Stock on such date as shown by the NASD automated quotation
system, or (iv) if such Common Stock is not then listed or admitted for trading
on any national exchange or quoted in the over-the-counter market, the fair
value thereof (as of a date which is within 20 days of the date as of which the
determination is to be made) determined in good faith by an independent
investment banking firm selected jointly by the Company and the Holder or, if
that selection cannot be made within five days, by an independent investment
banking firm selected by the American Arbitration Association in accordance with
its rules, provided that the Company shall pay all of the fees and expenses of
any third parties incurred in connection with determining the Market Price.

 

“NASD” shall mean the National Association of Securities Dealers, Inc.

 

“Obligations” shall have the meaning set forth in the Financing Agreement, in so
far as such obligations are for the payment of money.

 

“Options” shall mean any rights, options or warrants to subscribe for, purchase
or otherwise acquire either Additional Shares of Common Stock or Convertible
Securities.

 

“Other Securities” shall mean any stock (other than Common Stock) and other
securities of the Company or any other Person (corporate or otherwise) which the
Holder of this Warrant at any time shall be entitled to receive, or shall have
received, upon the exercise of this Warrant, in lieu of or in addition to Common
Stock, or which at any time shall be issuable or shall have been issued in
exchange for or in replacement of Common Stock or other Securities pursuant to
Section 4 or otherwise.

 

“Person” shall mean any individual, firm, partnership, corporation, trust, joint
venture, association, joint stock company, limited liability company,
unincorporated organization or any other entity or organization, including a
government or agency or political subdivision thereof, and shall include any
successor (by merger or otherwise) of such entity.

 

4



--------------------------------------------------------------------------------

“Purchase Price” shall have the meaning assigned to it in the introduction to
this Warrant.

 

“Registration Rights Agreement” shall mean the Registration Rights Agreement
dated as of the date hereof, as amended or otherwise modified from time to time.

 

“Restricted Securities” shall mean (i) any Warrants bearing the applicable
legend set forth in Section 10.1, (ii) any shares of Common Stock (or Other
Securities) issued or issuable upon the exercise of this Warrant which are (or,
upon issuance, will be) evidenced by a certificate or certificates bearing the
applicable legend set forth in such Section, and (iii) any shares of Common
Stock (or Other Securities) issued subsequent to the exercise of any of this
Warrant as a dividend or other distribution with respect to, or resulting from a
subdivision of the outstanding shares of Common Stock (or Other Securities) into
a greater number of shares by reclassification, stock splits or otherwise, or in
exchange for or in replacement of the Common Stock (or Other Securities) issued
upon such exercise, which are evidenced by a certificate or certificates bearing
the applicable legend set forth in such Section.

 

“Rights” shall have the meaning assigned to it in Section 3.10.

 

“Securities Act” shall mean the Securities Act of 1933, as amended from time to
time, and the rules and regulations thereunder, or any successor statute.

 

“UM Holdings Shares” shall mean the shares of Common Stock issuable to UM
Holdings Ltd. upon conversion of shares of Series B Convertible Preferred Stock
issued on the date hereof.

 

“Warrant” shall have the meaning assigned to it in the introduction to this
Warrant.

 

“Warrant Shares” shall mean any and all shares of Common Stock issued upon
exercise of this Warrant.

 

2. EXERCISE OF WARRANT.

 

2.1. Manner of Exercise; Payment of the Purchase Price. (a) This Warrant may be
exercised by the Holder hereof, in whole or in part, at any time or from time to
time prior to 5:00 p.m., New York City time, on the Expiration Date, by
surrendering to the Company at its principal office this Warrant, with the form
of Election to Purchase Shares attached hereto as Exhibit A (or a reasonable
facsimile thereof) duly executed by the Holder and accompanied by payment of the
Purchase Price for the number of shares of Common Stock specified in such form.

 

(b) Payment of the Purchase Price may be made as follows (or by any combination
of the following): (i) in United States currency by cash or delivery of a
certified check or bank draft payable to the order of the Company or by wire
transfer to the Company, (ii) by cancellation of all or any part of the unpaid
principal amount of Loans held by the Holder in an amount equal to the Purchase
Price, (iii) by cancellation of such number of shares of Common Stock otherwise
issuable to the Holder upon such exercise as shall be specified in such Election

 

5



--------------------------------------------------------------------------------

to Purchase Shares, such that the excess of the aggregate Current Market Price
of such specified number of shares on the date of exercise over the portion of
the Purchase Price attributable to such shares shall equal the Purchase Price
attributable to the shares of Common Stock to be issued upon such exercise, in
which case such amount shall be deemed to have been paid to the Company and the
number of shares issuable upon such exercise shall be reduced by such specified
number, or (iv) by surrender to the Company for cancellation certificates
representing shares of Common Stock of the Company owned by the Holder (properly
endorsed for transfer in blank) having a Current Market Price on the date of
Warrant exercise equal to the Purchase Price.

 

2.2. When Exercise Effective. Each exercise of this Warrant shall be deemed to
have been effected immediately prior to the close of business on the Business
Day on which this Warrant shall have been surrendered to, and the Purchase Price
shall have been received by, the Company as provided in Section 2.1, and, to the
extent permitted by law, at such time the Person or Persons in whose name or
names any certificate or certificates for Common Stock (or Other Securities)
shall be issuable upon such exercise as provided in Section 2.3 shall be deemed
to have become the holder or holders of record thereof for all purposes.

 

2.3. Delivery of Stock Certificates, etc.; Charges, Taxes and Expenses. (a) As
soon as practicable after each exercise of this Warrant, in whole or in part,
and in any event within seven (7) Business Days thereafter, the Company shall
cause to be issued in the name of and delivered to the Holder hereof or, subject
to Section 10, as the Holder may direct,

 

(i) a certificate or certificates for the number of shares of Common Stock (or
Other Securities) to which the Holder shall be entitled upon such exercise plus,
in lieu of issuance of any fractional share to which the Holder would otherwise
be entitled, if any, a check for the amount of cash equal to the same fraction
multiplied by the Exercise Price per share on the date of Warrant exercise, and

 

(ii) in case such exercise is for less than all of the shares of Common Stock
purchasable under this Warrant, a new Warrant or Warrants of like tenor, for the
balance of the shares of Common Stock purchasable hereunder.

 

(b) Issuance of certificates for shares of Common Stock upon the exercise of
this Warrant shall be made without charge to the initial Holder hereof for any
issue or transfer tax or other incidental expense, in respect of the issuance of
such certificates, all of which such taxes and expenses shall be paid by the
Company.

 

2.4. Exercise Disputes. In the case of any dispute with respect to the number of
shares to be issued upon exercise of this Warrant, the Company shall promptly
issue such number of shares of Common Stock that is not disputed and shall
submit the disputed determinations or arithmetic calculations to the Holder via
facsimile within five (5) Business Days of receipt of the Holder’s Election to
Purchase Shares. If the Holder and the Company are unable to agree as to the
determination of the number of issuable shares within five (5) Business Days of
such disputed determination or arithmetic calculation being submitted to the
Holder, then the Company shall, in accordance with this Section, submit via
facsimile the disputed determination to an independent reputable accounting firm
of national standing, selected by the

 

6



--------------------------------------------------------------------------------

Company and reasonably acceptable to the Holders. The Company shall cause such
accounting firm to perform the determinations or calculations and notify the
Company and the Holder of the results within forty-eight (48) hours from the
time it receives the disputed determinations or calculations. Such accounting
firm’s determination shall be binding upon all parties absent manifest error.
The Company shall, on the next Business Day, issue certificate(s) representing
the appropriate number of shares of Common Stock in accordance with such
accounting firm’s determination and this Section. All fees and expenses of such
determinations and calculations shall be borne by the Company.

 

2.5. Company to Reaffirm Obligations. The Company shall, at the time of each
exercise of this Warrant, upon the request of the Holder hereof, acknowledge in
writing its continuing obligation to afford to such Holder all rights to which
such Holder shall continue to be entitled after such exercise in accordance with
the terms of this Warrant, provided that if the Holder of this Warrant shall
fail to make any such request, such failure shall not affect the continuing
obligation of the Company to afford such rights to the Holder.

 

2.6. Tax Basis. The Company and the Holders shall mutually agree as to the tax
basis of this Warrant for purposes of the Internal Revenue Code of 1986, as
amended, and the treatment of this Warrant under such Code by each of the
Company and the Holder shall be consistent with such agreement.

 

3. ADJUSTMENT OF COMMON STOCK ISSUABLE UPON EXERCISE.

 

3.1. General; Warrant Quantity. This Warrant evidences the right to purchase a
number of shares of Common Stock equal to the Warrant Quantity, subject to
adjustment and readjustment as provided in this Section 3.

 

3.2. Adjustment of Warrant Quantity.

 

3.2.1. Issuance of Additional Shares of Common Stock. In case the Company at any
time or from time to time after the date hereof shall issue or sell Additional
Shares of Common Stock (including Additional Shares of Common Stock deemed to be
issued pursuant to Section 3.3 or 3.4 but excluding Additional Shares of Common
Stock purchasable upon exercise of Rights referred to in Section 3.10) without
consideration or for a consideration per share less than the Current Market
Price in effect immediately prior to such issue or sale, then, and in each such
case, subject to Section 3.8, the Warrant Quantity shall be increased,
concurrently with such issue or sale, to an amount determined by multiplying
such Warrant Quantity by a fraction

 

(a) the numerator of which shall be the number of shares of Common Stock
outstanding immediately after such issue or sale, provided that, for the
purposes of this Section 3.2.1, (i) immediately after any Additional Shares of
Common Stock are deemed to have been issued pursuant to Section 3.3 or 3.4, such
Additional Shares shall be deemed to be outstanding, and (ii) treasury shares
shall not be deemed to be outstanding, and

 

(b) the denominator of which shall be the sum of (x) the number of shares of
Common Stock outstanding immediately prior to such issue or sale and (y) the
number of

 

7



--------------------------------------------------------------------------------

shares of Common Stock which the aggregate consideration received by the Company
for the total number of such Additional Shares of Common Stock so issued or sold
would purchase at such Current Market Price.

 

3.2.2. Extraordinary Dividends and Distributions. In case the Company at any
time or from time to time after the date hereof shall declare, order, pay or
make a dividend or other distribution (including, without limitation, any
distribution of other or additional stock or other securities or property or
Options by way of dividend or spin-off, reclassification, recapitalization or
similar corporate rearrangement) on the Common Stock other than (a) a dividend
payable in Additional Shares of Common Stock or (b) a regularly scheduled cash
dividend (at a rate not in excess of the rate of the last regularly scheduled
cash dividend theretofore paid) payable out of consolidated earnings or earned
surplus, determined in accordance with generally accepted accounting principles,
or (c) a dividend of Rights referred to in Section 3.10 hereof, then, in each
such case, the Company shall pay to the Holder of this Warrant, at the time such
dividend or distribution is paid to the holders of the Common Stock, an amount
equal to the product of (i) the Warrant Quantity and (ii) the Fair Value at such
time of such dividend or distribution applicable to one share of Common Stock.

 

3.3. Treatment of Options and Convertible Securities. In case the Company at any
time or from time to time after the date hereof shall issue, sell, grant or
assume, or shall fix a record date for the determination of holders of any class
of securities of the Company entitled to receive, any Options or Convertible
Securities (whether or not the rights thereunder are immediately exercisable,
but exclusive of options or convertible securities excluded from the definition
of Additional Shares of Common Stock), then, and in each such case, the maximum
number of Additional Shares of Common Stock (as set forth in the instrument
relating thereto, without regard to any provisions contained therein for a
subsequent adjustment of such number) issuable upon the exercise of such Options
or, in the case of Convertible Securities and Options therefor, the conversion
or exchange of such Convertible Securities, shall be deemed to be Additional
Shares of Common Stock issued as of the time of such issue, sale, grant or
assumption or, in case such a record date shall have been fixed, as of the close
of business on such record date (or, if the Common Stock trades on an
ex-dividend basis, on the date prior to the commencement of ex-dividend
trading), provided that such Additional Shares of Common Stock shall not be
deemed to have been issued unless (i) the consideration per share (determined
pursuant to Section 3.5) of such shares would be less than the Current Market
Price in effect on the date of and immediately prior to such issue, sale, grant
or assumption or immediately prior to the close of business on such record date
(or, if the Common Stock trades on an ex-dividend basis, on the date prior to
the commencement of ex-dividend trading), as the case may be, and (ii) such
Additional Shares of Common Stock are not purchasable pursuant to Rights
referred to in Section 3.10, and provided, further, that in any such case in
which Additional Shares of Common Stock are deemed to be issued.

 

(a) whether or not the Additional Shares of Common Stock underlying such Options
or Convertible Securities are deemed to be issued, no further adjustment of the
Warrant Quantity shall be made upon the subsequent issue or sale of Convertible
Securities or shares of Common Stock upon the exercise of such Options or the
conversion or exchange of such Convertible Securities, except in the case of any
such Options or Convertible Securities which contain provisions requiring an
adjustment,

 

8



--------------------------------------------------------------------------------

subsequent to the date of the issue or sale thereof, of the number of Additional
Shares of Common Stock issuable upon the exercise of such Options or the
conversion or exchange of such Convertible Securities by reason of (x) a change
of control of the Company, (y) the acquisition by any Person or group of Persons
of any specified number or percentage of the voting securities of the Company or
(z) any similar event or occurrence, each such case to be deemed hereunder to
involve a separate issuance of Additional Shares of Common Stock, Options or
Convertible Securities, as the case may be;

 

(b) if such Options or Convertible Securities by their terms provide, with the
passage of time or otherwise, for any increase in the consideration payable to
the Company, or decrease in the number of Additional Shares of Common Stock
issuable, upon the exercise, conversion or exchange thereof (by change of rate
or otherwise), the Warrant Quantity computed upon the original issue, sale,
grant or assumption thereof (or upon the occurrence of the record date, or date
prior to the commencement of ex-dividend trading, as the case may be, with
respect thereto), and any subsequent adjustments based thereon, shall, upon any
such increase or decrease becoming effective, be recomputed to reflect such
increase or decrease insofar as it affects such Options, or the rights of
conversion or exchange under such Convertible Securities, which are outstanding
at such time;

 

(c) upon the expiration (or purchase by the Company and cancellation or
retirement) of any such Options which shall not have been exercised or the
expiration of any rights of conversion or exchange under any such Convertible
Securities which (or purchase by the Company and cancellation or retirement of
any such Convertible Securities the rights of conversion or exchange under
which) shall not have been exercised, the Warrant Quantity computed upon the
original issue, sale, grant or assumption thereof (or upon the occurrence of the
record date, or date prior to the commencement of ex-dividend trading, as the
case may be, with respect thereto), and any subsequent adjustments based
thereon, shall, upon such expiration (or such cancellation or retirement, as the
case may be), be recomputed as if:

 

(i) in the case of Options for Common Stock or Convertible Securities, the only
Additional Shares of Common Stock issued or sold were the Additional Shares of
Common Stock, if any, actually issued or sold upon the exercise of such Options
or the conversion or exchange of such Convertible Securities and the
consideration received therefor was the consideration actually received by the
Company for the issue, sale, grant or assumption of all such Options, whether or
not exercised, plus the consideration actually received by the Company upon such
exercise, or for the issue or sale of all such Convertible Securities which were
actually converted or exchanged, plus the additional consideration, if any,
actually received by the Company upon such conversion or exchange, and

 

(ii) in the case of Options for Convertible Securities, only the Convertible
Securities, if any, actually issued or sold upon the exercise of such Options
were issued at the time of the issue or sale, grant or assumption of such
Options, and the consideration received by the Company for the Additional

 

9



--------------------------------------------------------------------------------

Shares of Common Stock deemed to have then been issued was the consideration
actually received by the Company for the issue, sale, grant or assumption of all
such Options, whether or not exercised, plus the consideration deemed to have
been received by the Company (pursuant to Section 3.5) upon the issue or sale of
such Convertible Securities with respect to which such Options were actually
exercised;

 

(d) no readjustment pursuant to subdivision (b) or (c) above shall have the
effect of decreasing the Warrant Quantity by an amount in excess of the amount
of the adjustment thereof originally made in respect of the issue, sale, grant
or assumption of such Options or Convertible Securities; and

 

(e) in the case of any such Options which expire by their terms not more than 30
days after the date of issue, sale, grant or assumption thereof, no adjustment
of the Warrant Quantity shall be made until the expiration or exercise of all
such Options, whereupon such adjustment shall be made in the manner provided in
subdivision (c) above.

 

3.4. Treatment of Stock Dividends, Stock Splits, etc. In case the Company at any
time or from time to time after the date hereof shall declare or pay any
dividend on the Common Stock payable in Common Stock, or shall effect a
subdivision of the outstanding shares of Common Stock into a greater number of
shares of Common Stock (by reclassification or otherwise than by payment of a
dividend in Common Stock), then, and in each such case, Additional Shares of
Common Stock shall be deemed to have been issued (a) in the case of any such
dividend, immediately after the close of business on the record date for the
determination of holders of any class of securities entitled to receive such
dividend, or (b) in the case of any such subdivision, at the close of business
on the day immediately prior to the day upon which such corporate action becomes
effective.

 

3.5. Computation of Consideration. For the purposes of this Section 3,

 

(a) the consideration for the issue or sale of any Additional Shares of Common
Stock shall, irrespective of the accounting treatment of such consideration,

 

(i) insofar as it consists of cash, be computed at the net amount of cash
received by the Company, without deducting any expenses paid or incurred by the
Company or any commissions or compensations paid or concessions or discounts
allowed to underwriters, dealers or others performing similar services in
connection with such issue or sale,

 

(ii) insofar as it consists of property (including securities) other than cash,
be computed at the Fair Value thereof at the time of such issue or sale, and

 

(iii) in case Additional Shares of Common Stock are issued or sold together with
other stock or securities or other assets of the Company for a consideration
which covers both, be the portion of such consideration so received, computed as
provided in clauses (i) and (ii) above, allocable to such Additional

 

10



--------------------------------------------------------------------------------

Shares of Common Stock, such allocation to be determined in the same manner that
the Fair Value of property not consisting of cash is to be determined as
provided in the definition of ‘Fair Value’ herein;

 

(b) Additional Shares of Common Stock deemed to have been issued pursuant to
Section 3.3, relating to Options and Convertible Securities, shall be deemed to
have been issued for a consideration per share determined by dividing

 

(i) the total amount, if any, received and receivable by the Company as
consideration for the issue, sale, grant or assumption of the Options or
Convertible Securities in question, plus the minimum aggregate amount of
additional consideration (as set forth in the instruments relating thereto,
without regard to any provision contained therein for a subsequent adjustment of
such consideration to protect against dilution) payable to the Company upon the
exercise in full of such Options or the conversion or exchange of such
Convertible Securities or, in the case of Options for Convertible Securities,
the exercise of such Options for Convertible Securities and the conversion or
exchange of such Convertible Securities, in each case computing such
consideration as provided in the foregoing subdivision (a),

 

by

 

(ii) the maximum number of shares of Common Stock (as set forth in the
instruments relating thereto, without regard to any provision contained therein
for a subsequent adjustment of such number to protect against dilution) issuable
upon the exercise of such Options or the conversion or exchange of such
Convertible Securities; and

 

(c) Additional Shares of Common Stock deemed to have been issued pursuant to
Section 3.4, relating to stock dividends, stock splits, etc., shall be deemed to
have been issued for no consideration.

 

3.6. Adjustments for Combinations, etc. In case the outstanding shares of Common
Stock shall be combined or consolidated, by reclassification or otherwise, into
a lesser number of shares of Common Stock, the Warrant Quantity in effect
immediately prior to such combination or consolidation shall, concurrently with
the effectiveness of such combination or consolidation, be proportionately
decreased.

 

3.7. Dilution in Case of Other Securities. In case any Other Securities shall be
issued or sold or shall become subject to issue or sale upon the conversion or
exchange of any stock (or Other Securities) of the Company (or any issuer of
Other Securities or any other Person referred to in Section 4) or to
subscription, purchase or other acquisition pursuant to any Options issued or
granted by the Company (or any such other issuer or Person) for a consideration
such as to dilute, on a basis consistent with the standards established in the
other provisions of this Section 3, the purchase rights granted by this Warrant,
then, and in each such case, the computations, adjustments and readjustments
provided for in this Section 3 with respect to the Warrant Quantity shall be
made as nearly as possible in the manner so provided and applied to

 

11



--------------------------------------------------------------------------------

determine the amount of Other Securities from time to time receivable upon the
exercise of the Warrants, so as to protect the holders of the Warrants against
the effect of such dilution.

 

3.8. De Minimis Adjustments. If the amount of any adjustment of the Warrant
Quantity required pursuant to this Section 3 would be less than one tenth (1/10)
of one percent (1%) of the Warrant Quantity in effect at the time such
adjustment is otherwise so required to be made, such amount shall be carried
forward and adjustment with respect thereto made at the time of and together
with any subsequent adjustment which, together with such amount and any other
amount or amounts so carried forward, shall aggregate a change in the Warrant
Quantity of at least one tenth (1/10) of one percent (1%) of such Warrant
Quantity. All calculations under this Warrant shall be made to the nearest
one-hundredth of a share.

 

3.9. Abandoned Dividend or Distribution. If the Company shall take a record of
the holders of its Common Stock for the purpose of entitling them to receive a
dividend or other distribution (which results in an adjustment to the Warrant
Quantity under the terms of this Warrant) and shall, thereafter, and before such
dividend or distribution is paid or delivered to shareholders entitled thereto,
legally abandon its plan to pay or deliver such dividend or distribution, then
any adjustment made to the Warrant Quantity by reason of the taking of such
record shall be reversed, and any subsequent adjustments, based thereon, shall
be recomputed.

 

3.10. Shareholder Rights Plan. Notwithstanding the foregoing, in the event that
the Company shall distribute “poison pill” rights pursuant to a “poison pill”
shareholder rights plan (the “Rights”), the Company shall, in lieu of making any
adjustment pursuant to Section 3.2.1 or Section 3.2.2 hereof, make proper
provision so that each Holder who exercises a Warrant after the record date for
such distribution and prior to the expiration or redemption of the Rights shall
be entitled to receive upon such exercise, in addition to the shares of Common
Stock issuable upon such exercise, a number of Rights to be determined as
follows: (i) if such exercise occurs on or prior to the date for the
distribution to the holders of Rights of separate certificates evidencing such
Rights (the “Distribution Date”), the same number of Rights to which a holder of
a number of shares of Common Stock equal to the number of shares of Common Stock
issuable upon such exercise at the time of such exercise would be entitled in
accordance with the terms and provisions of and applicable to the Rights; and
(ii) if such exercise occurs after the Distribution Date, the same number of
Rights to which a holder of the number of shares into which the Warrant so
exercised was exercisable immediately prior to the Distribution Date would have
been entitled on the Distribution Date in accordance with the terms and
provisions of and applicable to the Rights.

 

4. CONSOLIDATION, MERGER, ETC.

 

4.1. Adjustments for Consolidation, Merger, Sale of Assets, Reorganization, etc.
In case the Company after the date hereof shall (a) consolidate with or merge
into any other Person and shall not be the continuing or surviving corporation
of such consolidation or merger, or (b) permit any other Person to consolidate
with or merge into the Company and the Company shall be the continuing or
surviving Person but, in connection with such consolidation or merger, the
Common Stock or Other Securities shall be changed into or exchanged for stock or
other securities of any other Person or cash or any other property, or (c)
transfer all or substantially all of its properties or assets to any other
Person, or (d) effect a capital reorganization or

 

12



--------------------------------------------------------------------------------

reclassification of the Common Stock or Other Securities, (other than a capital
reorganization or reclassification resulting in the issue or Additional Shares
of Common Stock for which adjustment in the Purchase Price is provided in
section 3.2.1 or 3.2.2), then, and in the case of each such transaction, proper
provision shall be made so that, upon the basis and the terms and in the manner
provided in this Warrant, the Holder of this Warrant, upon the exercise hereof
at any time after the consummation of such transaction, shall be entitled to
receive (at the aggregate Purchase Price in effect at the time of such
consummation for all Common Stock or Other Securities issuable upon such
exercise immediately prior to such consummation), in lieu of the Common Stock or
Other Securities issuable upon such exercise prior to such consummation, the
highest amount of securities, cash or other property to which such Holder would
actually have been entitled as a shareholder upon such consummation if such
Holder had exercised this Warrant immediately prior thereto, subject to
adjustments (subsequent to such consummation) as nearly equivalent as possible
to the adjustments provided for in Sections 3 through 5, provided that if a
purchase, tender or exchange offer shall have been made to and accepted by the
holders of more than 50% of the outstanding shares of Common Stock, and if the
Holder so designates in a notice given to the Company on or before the date
immediately preceding the date of the consummation of such transaction, the
Holder of this Warrant shall be entitled to receive upon surrender of this
Warrant the highest amount of securities, cash or other property to which it
would actually have been entitled as a shareholder if the Holder of this Warrant
had exercised this Warrant prior to the expiration of such purchase, tender or
exchange offer and accepted such offer, subject to adjustments (from and after
the consummation of such purchase, tender or exchange offer) as nearly
equivalent as possible to the adjustments provided for in Sections 3 through 5.

 

4.2. Assumption of Obligations. Notwithstanding anything contained in this
Warrant or in the Financing Agreement to the contrary, the Company shall not
effect any of the transactions described in clauses (a) through (d) of Section
4.1 unless, prior to the consummation thereof, each Person (other than the
Company) which may be required to deliver any stock, securities, cash or
property upon the exercise of this Warrant as provided herein shall assume, by
written instrument delivered to, and reasonably satisfactory to, the Holder of
this Warrant, (a) the obligations of the Company under this Warrant (and if the
Company shall survive the consummation of such transaction, such assumption
shall be in addition to, and shall not release the Company from, any continuing
obligations of the Company under this Warrant), (b) the obligations of the
Company to the Holder under the Registration Rights Agreement and (c) the
obligation to deliver to the Holder such shares of stock, securities, cash or
property as, in accordance with the foregoing provisions of this Section 4, the
Holder may be entitled to receive. Nothing in this Section 4 shall be deemed to
authorize the Company to enter into any transaction not otherwise permitted by
the Financing Agreement.

 

5. OTHER DILUTIVE EVENTS. In case any event shall occur as to which the
provisions of Section 3 or Section 4 hereof are not strictly applicable or if
strictly applicable would not fairly protect the purchase rights represented by
this Warrant in accordance with the essential intent and principles of such
Sections, then, in each such case, the Company shall appoint a firm of
independent certified public accountants of recognized national standing (which
shall be reasonably acceptable to the Holder), which shall give their opinion on
the adjustment, if any, on a basis consistent with the essential intent and
principles established in Section 3, necessary to preserve, without dilution,
the purchase rights represented by this

 

13



--------------------------------------------------------------------------------

Warrant. Upon receipt of such opinion, the Company shall promptly mail a copy
thereof to the Holder and shall make the adjustments described therein.

 

6. NO DILUTION OR IMPAIRMENT. The Company shall not, by amendment of its
certificate of incorporation or through any consolidation, merger,
reorganization, transfer of assets, dissolution, issue or sale of securities or
any other voluntary action, avoid or seek to avoid the observance or performance
of any of the terms of this Warrant, but will at all times in good faith assist
in the carrying out of all such terms and in the taking of all such action as
may be necessary or appropriate in order to protect the rights of the Holder of
this Warrant against dilution or other impairment. Without limiting the
generality of the foregoing, the Company shall (a) not permit the par value of
any shares of stock receivable upon the exercise of this Warrant to exceed the
amount payable therefor upon such exercise, (b) take all such action as may be
necessary or appropriate in order that the Company may validly and legally issue
fully paid and nonassessable shares of stock, free from all liens, security
interests, encumbrances (in each of the foregoing cases, other than those
imposed by the Holder), taxes, preemptive rights and charges on the exercise of
the Warrants from time to time outstanding, (c) not take any action which
results in an increase of the total number of shares of Common Stock (or Other
Securities) issuable after the action upon the exercise of this Warrant if that
total number of issuable shares would exceed the total number of shares of
Common Stock (or Other Securities) then authorized by the Company’s certificate
of incorporation and available for the purpose of issue upon such exercise, and
(d) shall not issue any capital stock of any class which is preferred as to
dividends or as to the distribution of assets upon voluntary or involuntary
dissolution, liquidation or winding-up, unless the rights of the holders thereof
shall be limited to a fixed sum or percentage of par value or a sum determined
by reference to a formula based on a published index of interest rates, an
interest rate publicly announced by a financial institution or a similar
indicator of interest rates in respect of participation in dividends and to a
fixed sum or percentage of par value in any such distribution of assets.

 

7. CERTIFICATE AS TO ADJUSTMENTS. In each case of any adjustment or readjustment
in the shares of Common Stock (or Other Securities) issuable upon the exercise
of this Warrant (e.g., by reason of the issuance of Additional Shares of Common
Stock or Convertible Securities), the Company at its expense shall promptly
compute such adjustment or readjustment in accordance with the terms of this
Warrant and prepare a certificate, signed by the Chairman of the Board,
President or one of the Vice Presidents of the Company, and by the Chief
Financial Officer, the Treasurer or one of the Assistant Treasurers of the
Company, setting forth such adjustment or readjustment and showing in reasonable
detail the method of calculation thereof and the facts upon which such
adjustment or readjustment is based, including a statement of (a) the
consideration received or to be received by the Company for any Additional
Shares of Common Stock issued or sold or deemed to have been issued and (b) the
number of shares of Common Stock outstanding or deemed to be outstanding on a
Fully Diluted Basis. The Company shall forthwith mail a copy of each such
certificate to each holder of a Warrant and shall, upon the written request at
any time of any holder of a Warrant, furnish to such holder a like certificate.
The Company shall also keep copies of all such certificates at its principal
office and shall cause the same to be available for inspection at such office
during normal business hours by any holder of a Warrant or any prospective
purchaser of a Warrant designated by the holder thereof. The Company shall upon
the request in writing of the Holder (at the Company’s expense), retain
independent public accountants of recognized national standing selected by the

 

14



--------------------------------------------------------------------------------

Board of Directors of the Company to make any computation required in connection
with adjustments under this Warrant, and a certificate signed by such firm shall
be conclusive evidence of the correctness of such adjustment, which shall be
binding on the Holder and the Company.

 

8. NOTICES OF CORPORATE ACTION. In the event of:

 

(a) any taking by the Company of a record of the holders of any class of
securities for the purpose of determining the holders thereof who are entitled
to receive any dividend or other distribution, or any right to subscribe for,
purchase or otherwise acquire any shares of stock of any class or any other
securities or property, or to receive any other right, or

 

(b) any capital reorganization of the Company, any reclassification or
recapitalization of the capital stock of the Company, any consolidation or
merger involving the Company and any other Person, any transaction or series of
transactions in which more than 50% of the voting securities of the Company are
transferred to another Person, or any transfer, sale or other disposition of all
or substantially all the assets of the Company to any other Person, or

 

(c) any voluntary or involuntary dissolution, liquidation or winding-up of the
Company,

 

the Company shall mail to the Holder a notice specifying (i) the date or
expected date on which any such record is to be taken for the purpose of such
dividend, distribution or right, and the amount and character of such dividend,
distribution or right, and (ii) the date or expected date on which any such
reorganization, reclassification, recapitalization, consolidation, merger,
transfer, sale, disposition, dissolution, liquidation or winding-up is to take
place and the time, if any such time is to be fixed, as of which the holders of
record of Common Stock (or Other Securities) shall be entitled to exchange their
shares of Common Stock (or Other Securities) for the securities or other
property deliverable upon such reorganization, reclassification,
recapitalization, consolidation, merger, transfer, dissolution, liquidation or
winding-up. Such notice shall be mailed at least 45 days prior to the date
therein specified.

 

9. REGISTRATION OF COMMON STOCK . If any shares of Common Stock required to be
reserved for purposes of exercise of this Warrant require registration with or
approval of any governmental authority under any federal or state law (other
than the Securities Act) before such shares may be issued upon exercise, the
Company shall, at its expense and as expeditiously as possible, use its best
efforts to cause such shares to be duly registered or approved, as the case may
be. At any such time as the Common Stock is listed on any national securities
exchange, the Company shall, at its expense, obtain promptly and maintain the
approval for listing on each such exchange, upon official notice of issuance,
the shares of Common Stock issuable upon exercise of this Warrant and maintain
the listing of such shares after their issuance; and the Company shall also list
on such national securities exchange, shall register under the Exchange Act and
shall maintain such listing of, any Other Securities that at any time are
issuable upon exercise of this Warrant, if and at the time that any securities
of the same class shall be listed on such national securities exchange by the
Company.

 

15



--------------------------------------------------------------------------------

10. RESTRICTIONS ON TRANSFER.

 

10.1. Restrictive Legends. Except as otherwise permitted by this Section 10,
this Warrant (including any Warrant issued upon the transfer of this Warrant)
shall be stamped or otherwise imprinted with a legend in substantially the
following form:

 

THIS WARRANT AND ANY SECURITIES ACQUIRED UPON EXERCISE OF THIS WARRANT HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES
LAW OF ANY STATE AND MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH ACT AND
APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AN APPLICABLE EXEMPTION TO THE
REGISTRATION REQUIREMENTS OF SUCH ACT AND SUCH LAWS. THIS WARRANT AND SUCH
SECURITIES MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF EXCEPT IN
COMPLIANCE WITH THE CONDITIONS SPECIFIED IN THIS WARRANT.

 

Except as otherwise permitted by this Section 10, each certificate for Common
Stock (or Other Securities) issued upon the exercise of this Warrant, and each
certificate issued upon the transfer of any such Common Stock (or Other
Securities), shall be stamped or otherwise imprinted with a legend in
substantially the following form:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAW OF ANY STATE, AND
MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER SUCH ACT AND APPLICABLE STATE SECURITIES
LAWS OR PURSUANT TO AN APPLICABLE EXEMPTION TO THE REGISTRATION REQUIREMENTS OF
SUCH ACT AND SUCH LAWS. SUCH SECURITIES MAY NOT BE SOLD, TRANSFERRED OR
OTHERWISE DISPOSED OF EXCEPT IN COMPLIANCE WITH THE CONDITIONS SPECIFIED IN
CERTAIN COMMON STOCK PURCHASE WARRANT ISSUED BY THE COMPANY PURSUANT TO THE
FINANCING AGREEMENT, DATED AS OF JULY 16, 2003, BETWEEN THE COMPANY AND THE
HOLDER. A COMPLETE AND CORRECT COPY OF SUCH WARRANT IS AVAILABLE FOR INSPECTION
AT THE PRINCIPAL OFFICE AND WILL BE FURNISHED TO THE HOLDER OF SUCH SECURITIES
UPON WRITTEN REQUEST AND WITHOUT CHARGE.

 

10.2. Transfer to Comply With the Securities Act. Restricted Securities may not
be sold, assigned, pledged, hypothecated, encumbered or in any manner
transferred or disposed of (a “Transfer”), in whole or in part, except in
compliance with the provisions of the Securities Act and state securities or
Blue Sky laws and the terms and conditions hereof.

 

10.3. Termination of Restrictions. The restrictions imposed by this Section 10
on the transferability of Restricted Securities shall cease and terminate as to
any particular Restricted Securities (a) when a registration statement with
respect to the sale of such securities shall have been declared effective under
the Securities Act and such securities shall have been

 

16



--------------------------------------------------------------------------------

disposed of in accordance with such registration statement, (b) when such
securities are sold pursuant to Rule 144 (or any similar provision then in
force) under the Securities Act, or (c) when, in the opinion of both counsel for
the Holder and counsel for the Company, such restrictions are no longer required
or necessary in order to protect the Company against a violation of the
Securities Act upon any sale or other disposition of such securities without
registration thereunder. Whenever such restrictions shall cease and terminate as
to any Restricted Securities, the Holder shall be entitled to receive from the
Company, without expense, new securities of like tenor not bearing the
applicable legends required by Section 9.1.

 

10.4. Exempt Transfers. The restrictions on the transfer of this Warrant or the
Warrant Shares set forth in this Section 10 shall not apply to an affiliate of
the Holder.

 

11. REPRESENTATIONS OF COMPANY.

 

11.1. Organization and Qualification. The Company is a corporation duly
organized and validly existing in good standing under the laws of the
jurisdiction in which it is incorporated, and has the requisite corporate power
to own its properties and to carry on its business as now being conducted. The
Company is duly qualified as a foreign corporation to do business and is in good
standing in every jurisdiction in which the nature of the business conducted by
it makes such qualification necessary.

 

11.2. Authorization; Enforcement; Compliance with Other Instruments. (a) The
Company has the requisite corporate power and authority to enter into and
perform its obligations under this Warrant and the Registration Rights Agreement
and to issue the Warrant Shares in accordance with this Warrant, (b) the
execution and delivery of this Warrant and the Registration Rights Agreement by
the Company and the consummation by it of the transactions contemplated hereby
and thereby, including, without limitation, the issuance of this Warrant and the
reservation for issuance and the issuance of the Warrant Shares, upon exercise
of this Warrant, have been duly authorized by the Company’s Board of Directors
and no further consent or authorization is required by the Company, its Board of
Directors or its stockholders, (c) the Registration Rights Agreement and this
Warrant have been duly executed and delivered by the Company, and (d) the
Registration Rights Agreement and this Warrant constitute the valid and binding
obligations of the Company enforceable against the Company in accordance with
their terms, except as such enforceability may be limited by general principles
of equity or applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation or similar laws relating to, or affecting generally, the enforcement
of creditors’ rights and remedies.

 

11.3. Capitalization. As of the date hereof, the authorized capital stock of the
Company consists of 20,000,000 shares of Common Stock, par value $0.10 per
share, of which as of the date hereof, 8,830,962 shares are issued and
outstanding, and 500,000 shares of Preferred Stock, of which as of the date
hereof, 32,886 shares are issued and outstanding. All of the outstanding shares
of capital stock have been validly issued and are fully paid and nonassessable.
No shares of capital stock are subject to preemptive rights or any other similar
rights or any liens or encumbrances suffered or permitted by the Company. Except
as contemplated by this Warrant and for the securities listed on Schedule 11.3
attached hereto, as of the date hereof, (i) there are no outstanding options,
warrants, scrip, rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities or rights convertible into,

 

17



--------------------------------------------------------------------------------

any shares of capital stock of the Company or any of its subsidiaries, or
contracts, commitments, understandings or arrangements by which the Company or
any of its subsidiaries is or may become bound to issue additional shares of
capital stock of the Company or any of its subsidiaries or options, warrants,
scrip, rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities or rights convertible into, any shares of capital
stock of the Company or any of its subsidiaries, and (ii) there are no
agreements or arrangements under which the Company or any of its subsidiaries is
obligated to register the sale of any of their securities under the Securities
Act (except the Registration Rights Agreement and the registration rights
agreement, dated as of December 21, 2001, among the Company, First Union
National Bank and FSC Corp. and the CIT Registration Rights Agreement). There
are no securities or instruments containing anti-dilution or similar provisions
that will be triggered by the issuance of this Warrant or, upon exercise of this
Warrant, the issuance of Warrant Shares, except for anti-dilution provisions
which have been validly waived on or prior to the date hereof in respect of the
issuance of this Warrant and, upon exercise of this Warrant, the issuance of
Warrant Shares.

 

11.4. Issuance of Warrants and Warrant Shares. This Warrant is duly authorized
and, upon issuance in accordance with the terms hereof, will be validly issued,
fully paid and non-assessable, free from all taxes, liens and charges with
respect to the issue thereof, and shall not be subject to preemptive rights or
other similar rights of stockholders of the Company. The Warrant Shares have
been duly authorized and reserved for issuance upon exercise of this Warrant,
and upon such exercise, will be validly issued, fully paid and non-assessable,
free from all taxes, liens and charges with respect to the issue thereof, and
will not be subject to preemptive rights or other similar rights of stockholders
of the Company.

 

11.5. No Conflicts. The execution, delivery and performance of the Registration
Rights Agreement and this Warrant by the Company, and the consummation by the
Company of the transactions contemplated hereby and thereby (including, without
limitation, the issuance of the Warrant Shares) will not (i) result in a
violation of any organizational documents governing the Company or (ii) violate
or conflict with, or result in a breach of any provision of, or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any material agreement, indenture or instrument
to which the Company or any of its subsidiaries is a party, or result in a
violation of any law, rule, regulation, order, judgment or decree applicable to
the Company or any of its subsidiaries or by which any property or asset of the
Company or any of its subsidiaries is bound or affected. The Company is not
required to obtain any consent, authorization or order of, or make any filing or
registration with, any court or governmental or regulatory or self-regulatory
agency in order for it to execute, deliver or perform any of its obligations
under or contemplated by the Registration Rights Agreement or this Warrant in
accordance with the terms hereof or thereof. All consents, authorizations,
orders, filings and registrations which the Company is required to obtain
pursuant to the preceding sentence have been obtained or effected on or prior to
the date hereof.

 

11.6. Investment Company Status. The Company is not and, upon issuance of this
Warrant or the Warrant Shares, will not be an “investment company,” a company
controlled by an “investment company” or an “affiliated person” of, or
“promoter” or “principal underwriter” for, an “investment company” as such terms
are defined in the Investment Company Act of 1940, as amended.

 

18



--------------------------------------------------------------------------------

12. AVAILABILITY OF INFORMATION. So long as the Company shall not have filed a
registration statement pursuant to Section 12 of the Exchange Act or a
registration statement pursuant to the requirements of the Securities Act, the
Company shall, at any time and from time to time, upon the request of any holder
of Restricted Securities and upon the request of any Person designated by such
holder as a prospective purchaser of any Restricted Securities, furnish in
writing to such holder or such prospective purchaser, as the case may be, a
statement as of a date not earlier than 12 months prior to the date of such
request of the nature of the business of the Company and the products and
services it offers and copies of the Company’s most recent balance sheet and
profit and loss and retained earnings statements, together with similar
financial statements for such part of the two preceding fiscal years as the
Company shall have been in operation, all such financial statements to be
audited to the extent audited statements are reasonably available, provided
that, in any event the most recent financial statements so furnished shall
include a balance sheet as of a date less than 16 months prior to the date of
such request, statements of profit and loss and retained earnings for the 12
months preceding the date of such balance sheet, and, if such balance sheet is
not as of a date less than six months prior to the date of such request,
additional statements of profit and loss and retained earnings for the period
from the date of such balance sheet to a date less than six months prior to the
date of such request. If the Company shall have filed a registration statement
pursuant to the requirements of Section 12 of the Exchange Act or a registration
statement pursuant to the requirements of the Securities Act, the Company shall
timely file the reports required to be filed by it under the Securities Act and
the Exchange Act (including but not limited to the reports under Sections 13 and
15(d) of the Exchange Act referred to in subparagraph (c) of Rule 144 adopted by
the Commission under the Securities Act)) and will take such further action as
any holder of Restricted Securities may reasonably request, all to the extent
required from time to time to enable such holder to sell Restricted Securities
without registration under the Securities Act within the limitation of the
exemptions provided by (a) Rule 144 and Rule 144A under the Securities Act, as
such rules may be amended from time to time, or (b) any other rule or regulation
now existing or hereafter adopted by the Commission. Upon the request of any
holder of Restricted Securities, the Company will deliver to such holder a
written statement as to whether it has complied with such requirements.

 

13. RESERVATION OF STOCK, ETC. The Company shall at all times reserve and keep
available, solely for issuance and delivery upon exercise of this Warrant, the
number of shares of Common Stock (or Other Securities) from time to time
issuable upon exercise of this Warrant at the time outstanding. All shares of
Common Stock (or Other Securities) issuable upon exercise of this Warrant shall
be duly authorized and, when issued upon such exercise or conversion, shall be
validly issued and, in the case of shares, fully paid and nonassessable, with no
liability on the part of the holders thereof, and, in the case of all
securities, shall be free from all taxes, liens, security interests,
encumbrances (in each of the foregoing cases, other than those imposed by the
Holder), taxes, preemptive rights and charges. The transfer agent for the Common
Stock, which may be the Company (“Transfer Agent”), and every subsequent
Transfer Agent for any shares of the Company’s capital stock issuable upon the
exercise of any of the purchase rights represented by this Warrant, are hereby
irrevocably authorized and directed at all times until the Expiration Date to
reserve such number of authorized and unissued shares as shall be requisite for
such purpose. The Company shall keep copies of this Warrant on file with the
Transfer Agent for the Common Stock and with every subsequent Transfer Agent for
any shares of the Company’s capital stock issuable upon the

 

19



--------------------------------------------------------------------------------

exercise of the rights of purchase represented by this Warrant. The Company
shall supply such Transfer Agent with duly executed stock certificates for such
purpose. All Warrants surrendered upon the exercise of the rights thereby
evidenced shall be canceled, and such canceled Warrants shall constitute
sufficient evidence of the number of shares of stock which have been issued upon
the exercise of such Warrants. Subsequent to the Expiration Date, no shares of
stock need be reserved by the Company in respect of any unexercised portion of
this Warrant.

 

14. REGISTRATION AND TRANSFER OF WARRANTS; CALL RIGHT.

 

14.1. Warrant Register; Ownership of Warrants. This Warrant shall be numbered
and shall be registered in a warrant register (the “Warrant Register”) as it is
issued and transferred, which Warrant Register shall be maintained by the
Company at its principal office or, at the Company’s election and expense, by a
warrant agent or the Company’s transfer agent. The Company shall be entitled to
treat the registered Holder of this Warrant on the Warrant Register as the owner
in fact thereof for all purposes and shall not be bound to recognize any
equitable or other claim to or interest in this Warrant on the part of any other
Person, and shall not be affected by any notice to the contrary, except that, if
and when this Warrant is properly assigned in blank, the Company may (but shall
not be obligated to) treat the bearer thereof as the owner of this Warrant for
all purposes. Subject to Section 10, a Warrant, if properly assigned, may be
exercised by a new holder without a new Warrant first having been issued.

 

14.2. Transfer of Warrants. Subject to compliance with Section 9, if applicable,
this Warrant and all rights hereunder are transferable in whole or in part,
without charge to the Holder hereof, upon surrender of this Warrant with a
properly executed Form of Assignment attached hereto as Exhibit B at the
principal office of the Company. Upon any partial transfer, the Company shall at
its expense issue and deliver to the Holder a new Warrant of like tenor, in the
name of the Holder, which shall be exercisable for such number of shares of
Common Stock with respect to which rights under this Warrant were not so
transferred.

 

14.3. Replacement of Warrants. On receipt by the Company of evidence reasonably
satisfactory to the Company of the loss, theft, destruction or mutilation of
this Warrant and, in the case of any such loss, theft or destruction of this
Warrant, on delivery of an indemnity agreement reasonably satisfactory in form
and amount to the Company or, in the case of any such mutilation, on surrender
of such Warrant to the Company at its principal office and cancellation thereof,
the Company at its expense shall execute and deliver, in lieu thereof, a new
Warrant of like tenor.

 

14.4. Adjustments To Number of Shares. Notwithstanding any adjustment in the
number or kind of shares of Common Stock purchasable upon exercise of this
Warrant, any Warrant theretofore or thereafter issued may continue to express
the same number and kind of shares of Common Stock as are stated in this
Warrant, as initially issued.

 

14.5. Fractional Shares. Notwithstanding any adjustment pursuant to Section 3 in
the number of shares of common Stock covered by this Warrant or any other
provision of this warrant, the Company shall not be required to issue fractions
of shares upon exercise of this Warrant or to distribute certificates which
evidence fractional shares. In lieu of fractional shares, the Company shall make
payment to the Holder, at the time of exercise of this Warrant as herein

 

20



--------------------------------------------------------------------------------

provided, in an amount in cash equal to such fraction multiplied by the Current
Market Price of a share of Common Stock on the date of Warrant exercise.

 

14.6. Call Right. If the Company has fully repaid the Obligations prior to the
one year anniversary of the date of issuance of this Warrant, and subject to the
provisions of this Section 14.6, the Company shall have the right to purchase
all (but not less than all) of the unexercised portion of this Warrant from the
Holder. The Company may exercise its call right on the date of repayment of the
Obligations by providing written notice to the Holder (the “Call Notice”). Any
exercise by the Company of its call right shall be irrevocable. The closing of
the purchase by the Company, and the sale by the Holder, of this Warrant,
following exercise by the Company of its call right (the “Call Closing”) shall
be held at the principal office of Holder or its legal counsel on the second
(2nd) business day following Holder’s receipt of the Company’s Call Notice. At
the Call Closing, Holder shall deliver the unexercised portion of this Warrant
to the Company against receipt from the Company of the aggregate Call Price (as
defined below) therefor in cash by wire transfer of immediately available funds
to Holder’s designated account. As used herein: “Call Price” shall mean prior to
the six-month anniversary of the date of this Warrant, the higher of (a)
$125,000 and (b) the Current Market Price, and after such six-month anniversary
of the date of this Warrant, the higher of (a) $250,000 and (b) the Current
Market Price. If Holder tenders this Warrant at the Call Closing and the Company
fails to tender payment of the required aggregate Call Price at the Call
Closing, then the Company’s call right shall thereupon terminate and be of no
force or effect, notwithstanding its previous exercise thereof, and the Company
shall indemnify Holder against all costs, expenses (including without limitation
reasonable attorneys’ fees), losses and damages paid, suffered or incurred by
Holder as a result of the Company’s exercise of such call right and failure to
tender such aggregate Call Price.

 

15. REMEDIES; SPECIFIC PERFORMANCE. The Company stipulates that there would be
no adequate remedy at law to the Holder of this Warrant in the event of any
default or threatened default by the Company in the performance of or compliance
with any of the terms of this Warrant and accordingly, the Company agrees that,
in addition to any other remedy to which the Holder may be entitled at law or in
equity, the Holder shall be entitled to seek to compel specific performance of
the obligations of the Company under this Warrant, without the posting of any
bond, in accordance with the terms and conditions of this Warrant in any court
of the United States or any State thereof having jurisdiction, and if any action
should be brought in equity to enforce any of the provisions of this Warrant,
the Company shall not raise the defense that there is an adequate remedy at law.
Except as otherwise provided by law, a delay or omission by the Holder hereto in
exercising any right or remedy accruing upon any such breach shall not impair
the right or remedy or constitute a waiver of or acquiescence in any such
breach. No remedy shall be exclusive of any other remedy. All available remedies
shall be cumulative.

 

16. NO RIGHTS OR LIABILITIES AS SHAREHOLDER. Nothing contained in this Warrant
shall be construed as conferring upon the Holder hereof any rights as a
shareholder of the Company or as imposing any obligation on the Holder to
purchase any securities or as imposing any liabilities on the Holder as a
shareholder of the Company, whether such obligation or liabilities are asserted
by the Company or by creditors of the Company.

 

21



--------------------------------------------------------------------------------

17. NOTICES. All notices and other communications (and deliveries) provided for
or permitted hereunder shall be made in writing by hand delivery, telecopier,
any nationally-recognized courier guaranteeing overnight delivery or first class
registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:

 

If to the Company:

 

Cybex International, Inc.

   

10 Trotter Drive

   

Medway, Massachusetts, 02053

   

Attention: Arthur Hicks

   

Fax: (508) 533-5799

with copies to:

 

Archer & Greiner,

   

A Professional Corporation

   

One Centennial Square

   

Haddonfield, NJ 08033

   

Attention: James H. Carll

   

Fax: (856) 795-0574

If to Holder:

 

Hilco Capital LP

   

One Northbrook Place

   

5 Revere Drive, Suite 202

   

Northbrook, Illinois 60062

   

Attention: Portfolio Administrator

   

Fax: (847) 559-9330

with copies to:

 

Schulte Roth & Zabel LLP

   

919 Third Avenue

   

New York, New York 10022

   

Attn: Frederic L. Ragucci, Esq.

   

Fax No. (212) 593-5955

 

All such notices and communications (and deliveries) shall be deemed to have
been duly given: at the time delivered by hand, if personally delivered; when
receipt is acknowledged, if telecopied; on the next Business Day, if timely
delivered to a courier guaranteeing overnight delivery; and five days after
being deposited in the mail, if sent first class or certified mail, return
receipt requested, postage prepaid; provided, that the exercise of any Warrant
shall be effective in the manner provided in Section 2.

 

18. AMENDMENTS. This Warrant and any term hereof may not be amended, modified,
supplemented or terminated, and waivers or consents to departures from the
provisions hereof may not be given, except by written instrument duly executed
by the party against which enforcement of such amendment, modification,
supplement, termination or consent to departure is sought.

 

19. DESCRIPTIVE HEADINGS, ETC. The headings in this Warrant are for convenience
of reference only and shall not limit or otherwise affect the meaning of terms
contained herein. Unless the context of this Warrant otherwise requires: (1)
words of any

 

22



--------------------------------------------------------------------------------

gender shall be deemed to include each other gender; (2) words using the
singular or plural number shall also include the plural or singular number,
respectively; (3) the words “hereof”, “herein” and “hereunder” and words of
similar import when used in this Warrant shall refer to this Warrant as a whole
and not to any particular provision of this Warrant, and Section and paragraph
references are to the Sections and paragraphs of this Warrant unless otherwise
specified; (4) the word “including” and words of similar import when used in
this Warrant shall mean “including, without limitation,” unless otherwise
specified; (5) “or” is not exclusive; and (6) provisions apply to successive
events and transactions.

 

20. GOVERNING LAW. This Warrant shall be governed by and construed in accordance
with the laws of the State of New York (without giving effect to the conflict of
laws principles thereof).

 

21. COSTS AND ATTORNEYS’ FEES. In the event that any action, suit or other
proceeding is instituted concerning or arising out of this Warrant, the Company
shall pay all of the Holder’s costs and reasonable attorneys’ fees incurred in
each and every such action, suit or other proceeding, including any and all
appeals or petitions therefrom.

 

22. JUDICIAL PROCEEDINGS. Any legal action, suit or proceeding brought against
the Company with respect to this Warrant may be brought in any federal court of
the Southern District of New York or any state court located in New York County,
State of New York, and by execution and delivery of this Warrant, the Company
hereby irrevocably and unconditionally waives any claim (by way of motion, as a
defense or otherwise) of improper venue, that it is not subject personally to
the jurisdiction of such court, that such courts are an inconvenient forum or
that this Warrant or the subject matter may not be enforced in or by such court.
The Company hereby irrevocably and unconditionally consents to the service of
process of any of the aforementioned courts in any such action, suit or
proceeding by the mailing of copies thereof by registered or certified mail,
postage prepaid, at its address set forth or provided for in Section 17, such
service to become effective 10 days after such mailing. Nothing herein contained
shall be deemed to affect the right of any party to serve process in any manner
permitted by law or commence legal proceedings or otherwise proceed against any
other party in any other jurisdiction to enforce judgments obtained in any
action, suit or proceeding brought pursuant to this Section.

 

23



--------------------------------------------------------------------------------

23. REGISTRATION RIGHTS AGREEMENT. The shares of Common Stock (and Other
Securities) issuable upon exercise of this Warrant (or upon conversion of any
shares of Common Stock issued upon such exercise) shall constitute Registrable
Securities (as such term is defined in the Registration Rights Agreement). Each
holder of this Warrant shall be entitled to all of the benefits afforded to a
holder of any such Registrable Securities under the Registration Rights
Agreement and such holder, by its acceptance of this Warrant, agrees to be bound
by and to comply with the terms and conditions of the Registration Rights
Agreement applicable to such holder as a holder of such Registrable Securities.

 

CYBEX INTERNATIONAL, INC.

By:

 

/s/ Arthur W. Hicks, Jr.

--------------------------------------------------------------------------------

   

Name: Arthur W. Hicks, Jr.

   

Title: Chief Financial Officer

 

24



--------------------------------------------------------------------------------

EXHIBIT A to

Common Stock Purchase Warrant

 

ELECTION TO PURCHASE SHARES

 

The undersigned hereby irrevocably elects to exercise the Warrant to purchase
             shares of Common Stock, par value $0.10 per share (“Common Stock”),
of Cybex International, Inc. and hereby [makes payment of $                    
therefor] [or] [makes payment therefor by application pursuant to Section
2.1(b)(ii) of the Warrant of $                     aggregate principal amount of
Notes (as defined in the Warrant)] [or] [makes payment therefor by reduction
pursuant to Section 2.1(b)(iii) of the Warrant of the number of shares of Common
Stock otherwise issuable to the Holder upon Warrant exercise by             
shares] [or] [makes payment therefor by delivery of the following Common Stock
Certificates of the Company (properly endorsed for transfer in blank) for
cancellation by the Company pursuant to Section 2.1(b)(iv) of the Warrant,
certificates of which are attached hereto for cancellation

 

[list certificates by number and amount]]. The undersigned hereby requests that
certificates for such shares be issued and delivered as follows:

 

ISSUE TO:                                    
                                        
                                        
                                        
                                                                                

(NAME)

 

                                                                               
                                        
                                        
                                        
                                                            

(ADDRESS, INCLUDING ZIP CODE)

 

                                                                               
                                        
                                        
                                        
                                                            

(SOCIAL SECURITY OR OTHER IDENTIFYING NUMBER)

 

DELIVER TO:                                    
                                        
                                        
                                        
                                                                         

 

                                                                               
                                        
                                        
                                        
                                                            

(NAME)

 

                                                                               
                                        
                                        
                                        
                                                            

(ADDRESS, INCLUDING ZIP CODE)

 

If the number of shares of Common Stock purchased (and/or reduced) hereby is
less than the number of shares of Common Stock covered by the Warrant, the
undersigned requests that a new Warrant representing the number of shares of
Common Stock not so purchased (or reduced) be issued and delivered as follows:

 

ISSUE TO:                                    
                                        
                                        
                                        
                                                                                

(NAME OF HOLDER)

 

                                                                               
                                        
                                        
                                        
                                                            

(ADDRESS, INCLUDING ZIP CODE)

 

DELIVER TO:                                    
                                        
                                        
                                        
                                                                         

(NAME OF HOLDER)

 

                                                                               
                                        
                                        
                                        
                                                            

(ADDRESS, INCLUDING ZIP CODE)

 

Dated:                     , 200        

HOLDER

            By  

 

--------------------------------------------------------------------------------

               

Name:

               

Title:



--------------------------------------------------------------------------------

ASSIGNMENT

 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns, and transfers unto
the Assignee named below all of the rights of the undersigned to purchase Common
Stock, par value $0.10 per share (“Common Stock”) of Cybex International, Inc.
represented by the Warrant, with respect to the number of shares of Common Stock
set forth below:

 

Name of Assignee

 

Address

 

No. of Shares

 

and does hereby irrevocably constitute and appoint Cybex International, Inc. to
make such transfer on its books maintained for that purpose, with full power of
substitution in the premises.

 

Dated:                     , 200  

     

HILCO CAPITAL LP

            By  

 

--------------------------------------------------------------------------------

               

Name:

               

Title: